Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1-6, 8, 10, 11, and 16-19, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a horology component for a timepiece, wherein the component comprises: a first portion, and a second portion,
the first portion comprising a part that is at least partially transparent and at least partially superposed on top of the second portion, the second portion taking the form of a massive portion comprising a luminescent material distributed through its volume and capable of emitting at least one emission light wave if excited by at least one excitation light wave, the part of the first portion that is at least partially transparent allowing an emission light wave emitted by the second portion to be transmitted at least partially toward an outside of the
horology component so that the horology component exhibits at least a first appearance by day and at least one different second appearance by night where the first portion is backlit by an emission light wave emitted by the second portion, and wherein the first portion is in the form of a massive portion and wherein said component comprises an assembly, removable or non-removable, between the first and second portions by
bonding, or by a mechanical device, or by crimping, or by capillary adhesion, in the context as claimed.

Regarding claims 12 and 13, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a horology component for a timepiece, wherein the component comprises: a first portion, and a second portion,
the first portion comprising a part that is at least partially transparent and at least partially superposed on top of the second portion, the second portion taking the form of a massive portion comprising a luminescent material distributed through its volume and capable of emitting at least one emission light wave if excited by at least one excitation light wave,
the part of the first portion that is at least partially transparent allowing an emission light wave emitted by the second portion to be transmitted at least partially toward an outside of the horology component so that the horology component exhibits at least a first appearance by day and at least one different second appearance by night where the first portion is backlit by an emission light wave emitted by the second portion, and wherein the first portion comprises a structuration comprising at least one selected from the group consisting of openings formed on an exterior surface, openings formed on an interior surface, openings formed in a thickness of the part of the first portion, and an ablation of the part of the first portion, invisible or barely visible to the naked eye by day, the structuration being arranged in at least one selected from the group consisting of the at least partially transparent part
and an opaque part of the first portion, so as to modify the transparency of the first portion, in the context as claimed.

Regarding claims 14 and 15, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a horology component for a timepiece, wherein the component comprises: a first portion, and a second portion,
the first portion comprising a part that is at least partially transparent and at least partially superposed on top of the second portion, the second portion taking the form of a massive portion comprising a luminescent material distributed through its volume and capable of emitting at least one emission light wave if excited by at least one excitation light wave,
the part of the first portion that is at least partially transparent allowing an emission light wave emitted by the second portion to be transmitted at least partially toward an outside of the horology component so that the horology component exhibits at least a first appearance by day and at least one different second appearance by night where the first portion is backlit by an emission light wave emitted by the second portion, and wherein the component consists of the first portion and of the second portion, or wherein the component comprises a third portion arranged on top of or substantially even
with the second portion or interposed between the first and second portion, in the context as claimed.

Regarding claims 20-22, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a horology component for a timepiece, wherein the component comprises: a first portion, and a second portion,
the first portion comprising a part that is at least partially transparent and at least partially superposed on top of the second portion, the second portion taking the form of a massive portion comprising a luminescent material distributed through its volume and capable of emitting at least one emission light wave if excited by at least one excitation light wave,

the part of the first portion that is at least partially transparent allowing an emission light wave emitted by the second portion to be transmitted at least partially toward an outside of the horology component so that the horology component exhibits at least a first appearance by day and at least one different second appearance by night where the first portion is backlit by an emission light wave emitted by the second portion,
wherein the first portion is in the form of a coating of the second portion, and wherein the coating of the second portion is made of a metal, of a metal alloy, of a polymer, of a lacquer, of an enamel, of a ceramic, of a vitreous ceramic, of a hybrid material, or of a varnish, in the context as claimed.

The closest prior art (see the prior art record) fails to anticipate or make obvious the claimed invention.  The prior art fails to disclose each and every claimed limitation, alone, or in reasonable combination with other references, in the context as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683